Citation Nr: 1638574	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-33 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for degenerative disease of the thoracolumbar spine with dextro-convex rotoscoliosis of the thoracic spine.

2. Entitlement to service connection for ventral hernia, status post-surgical repair with residual abdominal scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In November 2015, the Veteran testified before the undersigned Veterans Law Judge at a hearing via live videoconference.  A transcript of that hearing has been prepared and is associated with the Veteran's electronic claims file.

The issue of entitlement to service connection for a ventral hernia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's scoliosis preexisted active service.

2. The evidence is at least in equipoise as to whether the Veteran's scoliosis of the thoracic spine was aggravated by active service.  



(CONTINUED ON NEXT PAGE)

CONCLUSION OF LAW

The criteria for service connection for degenerative disease of the thoracolumbar spine with dextro-convex rotoscoliosis of the thoracic spine have been met.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the present matter, given the positive outcome of the below decision, a detailed description of the duty to notify and assist is not required.  Regardless, the Board recognizes that the duty to notify was satisfied by way of letters sent in December 2010 and June 2011.  The Board also finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, hearing testimony, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted by virtue of aggravation by active service.  An appellant is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111(West 2014); 38 C.F.R. § 3.304(b).    A preexisting injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. §§ 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).

In this case, the Veteran's service treatment records indicate that he underwent an enlistment examination on June 5, 1968.  That examination report did not specifically report any spine disability.  However, an additional physical examination conducted on June 7, 1968, amended the original examination report to report three additional defects, including scoliosis.  A June 13, 1968 x-ray report records marked scoliosis of the mid thoracic spine to the right.  Regardless of this amendment, the Veteran was found fit for duty.  Here, the Board also notes that the Veteran has conceded that his scoliosis preexisted service, and argues that his condition was aggravated beyond its natural progression thereby.   

Overall, the Board finds that, in light of the amended enlistment examination, scoliosis was a defect noted on entry to active duty.  As such, the presumption of soundness does not apply and the relevant question for consideration is whether the preexisting condition was aggravated by active service.  

The Veteran first presented during active service for chest and back pain, lasting roughly two days, on October 2, 1968.  He reported experiencing such pain on and off over the prior four years.  He was prescribed Tylenol and cleared to return to full duty.  In March 1969, he again reported back pain.  He was prescribed low back exercises and returned to duty.  In June 1969, he again reported pain in the mid thoracic portion of the spine.  A notation states that he should not have passed the enlistment physical, and was scheduled for an examination and Medical Board hearing in July.

A Medical Board report, dated July 3, 1969, states that the Veteran presented on June 20, 1969, with a complaint of mild thoracic pain.  That pain had been periodically present for two to three years prior and had been more frequently associated with specific postural activity, for example, standing for prolonged periods of time, running, etc.  Physical examination revealed a moderate thoracic dextroscoliosis with moderate deformity of the thoracic cage.  Due to the Veteran's inability to carry out the normal duties of the Marine Corps, the Board found that the Veteran was not qualified for further duty in any capacity and recommended a medical discharge.  The Veteran's Medical Board cover sheet reported that his thoracic dextroscoliosis was not due to misconduct, was not incurred in the line of duty, existed prior to entry and was not aggravated by service.  He was found unfit for duty, and subsequently granted a discharge due to physical disability.  

A VA examination conducted in June 2011 diagnosed mild degenerative disease of the thoracolumbar spine with dextro-convex rotoscoliosis of the thoracic spine.  The examiner state that the Veteran's scoliosis existed before entry and there is no documented evidence of aggravation during service or in the civilian record immediately after leaving service.  An actual opinion as to whether or not the Veteran's scoliosis was aggravated by service was not given.

The Veteran has also submitted a medical opinion by his treating chiropractor, Dr. J.A.S. of the Michigan Spine Center.  That opinion, dated December 14, 2015, states that the Veteran has been a patient of his since June 2012 for mechanical dysfunction of the spine as a result of his scoliosis.  The private physician states that it is with a reasonable degree of medical certainty that the Veteran's military duty, which he reported as carrying heavy packs, hard physical activity, etc., would have aggravated his disease.  The physical stress of military duty would be sufficient to create chronic spinal issues which would cause accelerated degeneration of the spinal discs, joints, and surrounding structures.  

In light of the above, the Board finds that the evidence support a finding that the Veteran's scoliosis, which preexisted service, was aggravated thereby, and therefore service connection should be granted.  Here, the Board finds persuasive the private medical opinion, which was rendered after multiple years of treatment, and in consideration of the Veteran's duties during active service.  The Board also recognizes that, although the Medical Board found in 1969 that the Veteran's scoliosis was not aggravated by service, on at least two prior occasions, the Veteran was treated for back pain and returned to normal duty.  It was not until a year after he entered service that it was determined that he was unable to complete the duties required of him during active service.  Although the August 2011 VA examiner noted no evidence of aggravation during service, no actual opinion was given.  Regardless, there is no specific finding that the Veteran's increase in disability during service is due to the natural progress of the disease.  38 U.S.C.A. §§ 1153; 38 C.F.R. § 3.306(a).  At the very least, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran's scoliosis was aggravated by active service.  Therefore, affording the benefit of the doubt to the Veteran, the Board finds that service connection is warranted.  


ORDER

Service connection for degenerative disease of the thoracolumbar spine with dextro-convex rotoscoliosis of the thoracic spine is granted.


REMAND

VA's duty to assist requires it to make reasonable efforts to secure relevant records not in the custody of a Federal entity, including private medical records.  38 C.F.R. § 3.159(c)(1) (2015).  In his November 2015 Board hearing, the Veteran testified that medical records exist in which a physician stated that imbalance of the body, due to scoliosis, may have caused his diagnosed hernias.  At that time, the Veteran indicated that he was able to provide enough information for VA to make efforts to obtain those records.  As such, a remand is necessary to obtain any outstanding medical evidence in this matter.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative and invite them to provide any additional outstanding evidence, to include the contact information for the physician who treated the Veteran for hernias.  The Veteran should also be notified that he may provide those records himself, should he have them in his possession.  Thereafter, the RO should take reasonable efforts to obtain any records, should they exist.  All efforts should be documented in the claims file.

2. Thereafter, readjudicate the claim in light of all evidence of record.  If the benefit sought should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


